Citation Nr: 1711145	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability compensable rating for the period from September 22, 2009, to February 2, 2016, for bilateral pes planus with plantar fasciitis.

2.  Entitlement to an increased disability rating in excess of 30 percent for the period since February 3, 2016 for bilateral pes planus with plantar fasciitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 2002 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Oakland, California RO has assumed the role of Agency of Original Jurisdiction.

In December 2009, the Chicago RO granted an initial noncompensable evaluation for the Veteran's bilateral pes planus effective September 22, 2009.  In October 2016, the Oakland RO continued the initial evaluation of 0 percent and increased the evaluation to 30 percent effective February 3, 2016.  These ratings are less than the maximum benefits available, and because the Veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise (and he has not indicated otherwise), the Board will continue with its adjudication of his appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2016, the Board remanded the appeal for additional development.  The case has since returned to the Board.

In February 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ), and the transcript of that hearing has been associated with the claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  For the period from September 22, 2009, to February 2, 2016, the Veteran's bilateral pes planus with plantar fasciitis was manifested by moderate symptoms, bilaterally, to include pain on use.

2.  For the period since February 3, 2016, the Veteran's bilateral pes planus with plantar fasciitis has not been productive of bilaterally pronounced symptoms, to include marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  For the period from September 22, 2009, to February 2, 2016, the criteria for an initial 10 percent rating, and no more, for the Veteran's pes planus with plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).

2.  Since February 3, 2016, the criteria for an increased rating in excess of 30 percent for the Veteran's pes planus with plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Board Remand

In March 2016, the Board remanded the case, directing the AOJ to schedule the Veteran for a VA foot examination to determine the current severity of his service-connected pes planus, and to readjudicate the claim thereafter.  In September 2016, the AOJ afforded the Veteran a VA examination.  Subsequent to the examination, the AOJ readjudicated the issues on appeal in an October 2016 rating decision and October 2016 supplemental statement of the case.  For these reasons, the Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended, along with implementing regulations, impose obligations on VA to notify and to assist claimants in developing information and evidence necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO provided pre-adjudication VCAA notice, by letter, in September 2009.  VA has satisfied its duty to notify. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service treatment records, and lay statements have been associated with the record. 

Additionally, during the appeal period, the Veteran was afforded VA examinations in September 2009 and February 2016.  The Board has carefully reviewed the VA examination reports and finds that the examination reports, taken as a whole along with other medical evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Therefore, further medical examination is not required for the Board to adjudicate the Veteran's claim. See 38 C.F.R. § 3.326.  VA has satisfied its duty to assist.

III.  Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether it is an initial rating case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Acquired flatfoot, or pes planus, is rated under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, mild symptoms, such as those relieved by built-up shoes or arch supports, warrant a non-compensable rating.  Id.  Moderate symptoms, such as those manifested by the weight-bearing line falling over, or medial to, the great toe, inward bowing of the tendo achillis, and/or pain on manipulation and use of the feet, are assigned a 10 percent rating.  Id.  Severe symptoms, such as those manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 20 percent evaluation, if unilateral, or a 30 percent evaluation, if bilateral.  Id.  Pronounced symptoms, such as those manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances is assigned a 30 percent evaluation, if unilateral, or a 50 percent evaluation, if bilateral.  Id.

VBA Manual M21-1, III.iv.4.A.3.q., contains guidance for evaluating plantar fasciitis.  The most common symptom seen with plantar fasciitis is heel pain.  The following considerations apply when evaluating the heel pain: (1) 38 CFR 4.59 is not applicable because the heel is not a joint, (2) heel pain is consistent with the criteria for a moderate disability under 38 CFR 4.71a, DC 5276 based on pain on manipulation and use of the feet, and (3) moderate disability under 38 CFR 4.71a, DC 5276 warrants assignment of a 10-percent evaluation for heel pain without application of 38 CFR 4.59.  Note:  When SC is established for pes planus and plantar fasciitis, evaluate the symptoms of both conditions together under 38 CFR 4.71a, DC 5276.

In evaluating service connection claims, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Factual Background

The Veteran is seeking an initial compensable rating for the period from September 22, 2009, to February 2, 2016, and an increased rating in excess of 30 percent for the period since February 3, 2016.

According to a July 2009 service treatment record, the Veteran was seen for foot pain.  He reported a history of having bilateral foot pain for years, with the only relief being taking off his shoes completely.  He reported swelling over the top of the foot at the arch that extends laterally and that his pain is on the medial side of both feet.  On examination, the treatment provider noted no edema or tenderness, normal foot motion, and no pain with motion.

In September 2009, the Veteran underwent a VA examination.  The examiner did not review the Veteran's service treatment records as they were unavailable at the time.  The examiner noted the Veteran's history of progressive flattening of his feet over the last five years with pain beginning around that time.  The Veteran reported that he had sick call visits, and that he had been given inserts, but they did not fit in his boots and he has not worn them for several years.  The Veteran stated the pain is now 0 out of 10 to 7 out of 10, right foot equal to left foot.  In the morning it is 1 out of 10.  With prolonged standing, walking, running it is up to a 7 and it starts affecting his knees.  At work, he has pain with standing during his duty.  At home, it is aggravated with any kind of activity.  When he is sitting around, it is fine. Medications are none.  Orthotics are none.  Treatment is minimal.  He has not been given any exercise, stretches, etc. to do.  He states he can walk approximately one mile before he has to rest.  

On examination, the examiner noted that the Veteran ambulates with heel-to-toe gait with no assistive devices.  On stance, the arch is to the floor bilaterally.  The heel is in a vertical position.  The foot is otherwise well aligned.  Regarding the right foot, with the hindfoot in the subtalar and neutral position, the forefoot is varus.  Tarsal, tarsometatarsal, metatarsophalangeal, and interphalangeal motion are pain free.  The plantar surface of the foot is without calluses.  The plantar fascia is tender in the mid arch and distal.  Pulses are positive.  Motor strength is 5 out of 5 with a calf circumference of 39 cm.  Regarding the left foot specifically, the hindfoot is in the subtalar and neutral position, the forefoot is varus.  Tarsometatarsal, metatarsophalangeal, and interphalangeal motion are pain free.  The plantar surface is without calluses.  The plantar fascia is tender mid arch only. Motor strength is 5 out of 5.  Calf is 39 cm. Pulses are positive.  Radiographic testing shows pes planus of both feet.  The diagnosis given was pes planus bilaterally with plantar fasciitis.  Painful motion, limited motion, weakness, lack of endurance, and lack of coordination were all negative.  The examiner concluded that, for the bilateral feet, there is no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or incoordination.

At the February 2016 videoconference Board hearing, the Veteran testified that his pes planus causes constant pain, "24/7."  He testified that the majority of the bottoms of his feet are extremely painful.  He testified that the pain fluctuates, and that if he does activity in the evening, pain will be worse the next day.  He testified that he wakes up in the morning with swollen feet if he does extraneous activity the day before, such as working out, walking more than a mile, or hiking.  He testified that his arches are deformed; that they are flattened as much as possible.  

The Veteran testified that as far as work goes, as an air traffic controller, he must stand for periods of time; he is always looking for the nearest chair and this is distracting.  He testified that he can barely stand for greater than 20-30 minutes.  
He testified that in the past 12 months he has called off work 10-12 times because the pain in his feet makes it too difficult to go to work.  He also testified that the pain from his pes planus limits his everyday activities and does not allow him to do normal functions, such as work out.  "Just going to the mall is an ordeal for me."  He testified that it feels like it has affected his body more each year.  He testified that he cannot wear shoes without medically-prescribed insoles, which he has been wearing for about 10 years.  

The Veteran underwent another VA examination in September 2016.  The examiner reviewed the claims file and noted the Veteran's history regarding his feet.  The Veteran reported that since his last rating exam (September 2009), his condition has worsened.  He reported that orthotics worn consistently help with symptoms, but do not relieve; he has not had any surgery; no injections; he uses over the counter lotion for callouses-none present currently.  The examiner noted the Veteran's symptoms of constant pain of 4 to 8 out of 10 bilaterally in the plantar medial arch; right foot somewhat worse than left; pain in the morning progresses as day wears on; less durability in weight-bearing activities; needs to rest after ambulating an hour; flares to 9 out of 10 occur weekly and are associated with: running (streets 1-1/2 to 2 miles every week); must rest for short intervals.  The Veteran stated that there are no additional functional limitations due to repetitive use.  The Veteran has tried arch supports and orthotics but remains symptomatic

The examiner noted that there has been no other significant decrease in functional capacity for issues of pain, weakness, fatigability or incoordination described in the past year.  On examination, the examiner found that pain is accentuated on use bilaterally; accentuated pain on manipulation bilaterally; no indication of swelling on use; no characteristic callouses; no extreme tenderness of plantar surfaces on either foot; decreased longitudinal arch height bilaterally on weight-bearing; marked pronation of right side, condition is improved by orthopedic shoes or appliances; weight-bearing line does not fall over or medial to the great toe for either foot; no lower extremity deformity other than pes planus causing alteration of the weight-bearing line;  inward bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of the right foot; no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation on either foot.

The examiner found that pain contributes to functional loss bilaterally.  There is pain bilaterally on movement and on weight-bearing, and pain interferes with standing and causes a lack of endurance bilaterally.  He found no other functional loss during flare-ups or when the foot is used repeatedly over a period of time
He found that the right foot has moderate pronation, lesser so on left; no characteristic calluses presently; normal pulses and neurologic exam on both feet; tenderness to plantar fascial bands bilaterally without nodularity; no tenderness at calcaneal origin of plantar fascia.  

The examiner further noted that the Veteran can heel and toe walk without difficulty and that orthotics were present at the exam; no gait assistive device and normal gait; no related scars.  The examiner opined that the Veteran should avoid activities that occupational require prolonged ambulation on uneven terrain, impact activities on hard surfaces or repetitive lifting and carrying of heavy objects.

In October 2016, the RO increased the evaluation of the Veteran's pes planus from 0 to 30 percent effective February 3, 2016, finding that the Veteran suffered marked pronation of the right foot and accentuated pain on manipulation and use, bilaterally.  In his November 2016 Notice of Disagreement, the Veteran asserted that the effective date for the increase should go back to the date he initially filed for compensation because his medical condition existed at that time.

V.  Analysis

First, the Veteran's bilateral pes planus with plantar fasciitis was initially rated as non-compensable under Diagnostic Code 5276.  Upon careful review of the evidence, the Board finds that the Veteran is entitled to an initial compensable rating of 10 percent for the period from September 22, 2009, to February 2, 2016, under Diagnostic Code 5276, but no higher, for his bilateral pes planus.

Under Diagnostic Code 5276, a 10 percent evaluation is warranted where there is pain on use of either one or both feet.  As noted in the July 2009 service treatment record and the September 2009 VA examination report, the Veteran reported pain on use reaching as high as 7 out of 10 with prolonged standing, walking, or running.  The Veteran is competent to report his observable symptoms, namely his pain and level of severity.  

The Veteran's lay reports are credible as his complaints of pain have been consistent, and the Board assigns high probative value to these reports.  Of equally high probative value are the July 2009 service treatment record and September 2009 VA examination report.  These records are credible as they were prepared by medical professionals equipped with the education, training, and experience necessary to evaluate the Veteran's bilateral foot disability.  Both records note the Veteran's complaints of bilateral foot pain triggered by extended or extraneous use.  At the same time, the July 2009 treatment record notes no pain with motion, while the September 2009 examination report notes that painful motion, limited motion, weakness, lack of endurance, and lack of coordination were all negative.

These records do not negate or cast doubt on the Veteran's complaints of pain after engaging in activities such as standing for at least 20-30 minutes, walking more than a mile, running, or working out, or the corresponding functional limitations that result.  Because there is no indication that the Veteran was examined in either case after engaging in one of the aforementioned activities, there is no objective medical evidence to compare against the Veteran's lay reports, and thus, the medical and lay evidence are in equipoise.  As such, the Veteran is entitled to the benefit of the doubt, and therefore an initial rating of 10 percent for the period from September 22, 2009, to February 2, 2016, is warranted.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  A higher initial rating for this period is not warranted as the evidence from that period does not show that the Veteran experienced, either unilaterally or bilaterally, severe or pronounced acquired flatfoot symptoms as described in Diagnostic Code 5276.  

Second, the preponderance of the evidence is against an increased rating in excess of 30 percent since February 3, 2016.  The next highest rating-and the maximum-that the Veteran could possibly receive for his bilateral pes planus is 50 percent.  According to Diagnostic Code 5276, a 50 percent rating is warranted for bilateral pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Unilateral pronounced symptoms warrant a 30 percent rating.
The September 2016 VA examiner found marked pronation of the right side, no extreme tenderness of plantar surfaces on either foot, no marked inward displacement and severe spasms of the Achilles tendon on either foot, and condition is improved by orthopedic shoes or appliances.  This examination report is credible as it was prepared by a medical professional equipped with the education, training, and experience necessary to evaluate the Veteran's bilateral foot disability, and the Board finds it to be highly probative.  The Veteran was found to have marked pronation, but only of the right foot.  He was not found to have any of the other pronounced symptoms delineated in Diagnostic Code 5276.  As such, a disability rating higher than 30 percent is not warranted. 

VI.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral pes planus, which is manifested by pain and marked deformity.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447  (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board acknowledges the Veteran's statements describing the impact of his bilateral pes planus on his ability to stand for prolonged periods at work.  However, the evidence does not indicate, nor has the Veteran alleged, that he is unable to maintain substantial employment of any type due to his service-connected disability.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

For the period from September 22, 2009, to February 2, 2016, entitlement to an initial 10 percent disability rating for the Veteran's bilateral pes planus with plantar fasciitis is granted.

For the period since February 3, 2016, entitlement to an increased rating in excess of 30 percent for the Veteran's bilateral pes planus with plantar fasciitis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


